Order affirmed, $50 costs and disbursements. A new election to fill the vacancy on the board of directors created by the resignation of Ferdinand B. Williams shall be held by the stockholders of Williams Brothers Company at the place of business of said corporation on the 6th day of February, 1957, at 7:30 P.M., and a new election of all officers of said corporation shall be held at a meeting of the directors of said corporation, at its place of business, immediately following the aforesaid election of one (1) director to fill the vacancy in said board of directors created by the resignation of Ferdinand B. Williams. Due notices of such meetings shall be given in accordance with statute and the by-laws of said corporation. All concur. (Appeal from an order of Niagara Special Term setting aside the election of Frank J. Maguire as director of Williams Brothers Company, and the election of officers, and directing a new election to fill vacancy on the board of directors and a new election of officers of the corporation following the election of the director.) Present ■— McCurn, P. J., Vaughan, Kimball, Williams and Bastow, JJ.